Title: To George Washington from John Hancock, 17 November 1780
From: Hancock, John
To: Washington, George


                        
                            Sir,
                            Boston Novr 17th 1780.
                        
                        I should very frequently have done myself the honor of Writing to your Excellency since the Close of our
                            Correspondence on my leaving Congress, could I have prevailed upon myself to have drawn your Attention from your weighty
                            Concerns, and am confident my Silence will not be attributed to any other cause.
                        I am now called upon by the free Suffrages of my Fellow Citizens to take an active part in a Sphere of public
                            Life quite unexpected to me, which Call upon the principles I first advanced, I could not withstand; one Inducement among
                            many others that led to a Chearful Compliance with this Call, was that it would afford me an agreeable Opportunity of
                            convincing you that no effort of mine should be wanting to promote your Excellencys views with respect to a Permanent Army
                            as my particular Station would lead to a Correspondence on Public Concerns to which I shall always be attentive &
                            Shall be happy on every Occasion to be informed of the situation of the Army and all Occurrencies & to Expedite
                            the measures adopted by this Commonwealth for the Accomodation of the Army.
                        I am now more particularly led to address you in Consequence of a Resolution of our Assembly, which I have
                            the honor to inclose you respecting the Arms & Accoutrements retained in Camp by your Order, which belonged to the
                            Soldiers of this Commonwealth, & at the expiration of their Time were Lodged in Camp for the benefit of the United
                            States, & no Compensation made them. These Soldiers are Constantly making their application to the Assembly for a
                            recompence for the loss of their Arms & accoutrements, alledging they were Ordered to leave them in Camp and the
                            Assembly are at a Loss in what manner to proceed without some further knowledge of the Circumstances—In order that they
                            may Conduct with propriety (as the United States must be Chargeable with the Amount) they have passed the inclosed Resolve
                            requesting me to make application to your Excellency to order a return to be made of all the Arms & Accoutrements
                            that have been taken from men belonging to this Commonwealth, Specifying the Names of the persons from whom such Guns were
                            taken or Detained, & the Regiment, Company & Town to which such men belong, in Order
                            that payment may be made to those who Benefitted the public by leaving their Arms & Accoutrements & have
                            hitherto no Compensation.
                        I am therefore to request that your Excellency will be pleased to give Necessary orders for the Returns to be
                            made that the persons Interested may as speedily as possible meet a Compensation. I am with every Sentiment that Regard
                            & Esteem can inspire Your Excellencys Most Obedt humle Servt
                        
                            John Hancock
                        
                     Enclosure
                                                
                            

                                
                                Commonwealth of Massachusetts In the House of Representatives Novr 16. 1780
                            
                            Whereas many Soldiers who have been in the Continental Army are making Application to the General Court
                                for payment for their Guns & Accoutrements which were taken from them before they left Camp (as they say)
                                & Whereas no regular return has been made of the Guns &c. which have been so taken for the Public
                                Service Wherefore Resolved That His Excellency the Governor be & he hereby is requested immediately to write
                                to the Commander in Chief requesting him to order a particular return to be made into the Secretary’s Office of this
                                Commonwealth of all the Arms & Accoutrements that have been taken from the Men belonging to this Commonwealth
                                & no Compensation made therefor, specifying the Names of the Persons from whom such Guns were taken or
                                detained & the Regiment, Company & Town to which such Men belong, in Order that payment may be made to
                                such Soldiers who have left their Arms & Accoutrements for the Public Service & received no
                                Compensation therefor. Sent up for Concurrence
                            
                                Caleb Davis Spkr
                            
                            
                                In Senate Novr 16. 1780 read & Concurred
                            
                            
                                Jer: Powell Prest
                            
                            
                                Approved 
                                John Hancock
                                True Copy Attest
                                John Avery Secy
                            
                        
                        
                    